FILED
                           NOT FOR PUBLICATION
                                                                            SEP 01 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARY KAY BECKMAN,                                No. 13-16324

              Plaintiff - Appellant,             D.C. No. 2:13-cv-00097-JCM-
                                                 NJK
 v.

MATCH.COM, LLC,                                  MEMORANDUM*

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                      Argued and Submitted October 20, 2015
                      Submission Vacated November 3, 2015
                     Resubmitted for Decision August 30, 2016
                            San Francisco, California

Before: PAEZ, MURGUIA, and HURWITZ, Circuit Judges.

      Mary Kay Beckman appeals the district court’s order dismissing with

prejudice her complaint against Match.com (“Match”). We have jurisdiction under

28 U.S.C. § 1291, and we affirm and reverse in part.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      We review de novo the dismissal of a complaint pursuant to Rule 12(b)(6),

and we review for an abuse of discretion the denial of a party’s request for leave to

amend. Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th

Cir. 2011); Kahle v. Gonzales, 487 F.3d 697, 699 (9th Cir. 2007).

1.    The district court properly concluded that the Communications Decency Act

(“CDA”), 47 U.S.C. § 230, barred Beckman’s claims for negligent

misrepresentation, violation of the Federal Trade Commission Act (unfair trade

practices), and putative negligence per se. The CDA provides that no “interactive

computer service [provider] shall be treated as the publisher or speaker of any

information provided by” a third-party. Id. § 230(c)(1); see also Barnes v. Yahoo!,

Inc., 570 F.3d 1096, 1105–06 (9th Cir. 2009); Fair Hous. Council of San Fernando

Valley v. Roomates.com, LLC, 521 F.3d 1157, 1163–64 (9th Cir. 2008) (en banc).

Further, “no [civil] liability may be imposed under any State or local law that is

inconsistent” with CDA section (c)(1). 47 U.S.C. § 230(e)(3). The basis for each

of those claims is Match’s role as a publisher of third-party information. Thus, the

district court did not abuse its discretion when it determined that amendment of

those claims would be futile. Saul v. United States, 928 F.2d 829, 843 (9th Cir.

1991).

2.    The district court correctly held that Beckman failed to state a claim for

                                          2
negligent infliction of emotional distress and that amendment would be futile.

Under Nevada law, only a “bystander” may bring a claim for negligent infliction of

emotional distress. Schoen v. Amerco, Inc., 896 P.2d 469, 477 (Nev. 1995);

Olivero v. Lowe, 995 P.2d 1023, 1026–27 (Nev. 2000). “Direct victims” of

negligence torts may recover for emotional distress as part of their damages award.

Schoen, 896 P.2d at 477. Accordingly, we affirm the dismissal without leave to

amend.

3.    The district court did not have the benefit of our recent opinion in Doe No.

14 v. Internet Brands, Inc., 824 F.3d 846 (9th Cir. 2016), when it dismissed

Beckman’s Nevada law failure to warn claim. In Doe Number 14, we held that at

the pleading stage, the CDA did not preclude a plaintiff from alleging a state law

failure to warn claim against a website owner who had obtained information “from

an outside source about how third parties targeted and lured victims” through that

website platform. Id. at 851. Importantly, Doe’s claim did not seek to impose

liability for the website owner’s role as a “publisher or speaker” of third-party

content, for its failure to remove that content, or for its failure to monitor third-

party content on its website. Id.

      Nevada law provides that, when a defendant has actual knowledge of a

specific harm, that defendant has a duty to warn known, foreseeable victims of

                                            3
known, foreseeable harms. Ducey v. United States, 830 F.2d 1071, 1072 (9th Cir.

1987); Elko Enters., Inc. v. Broyles, 779 P.2d 961, 964 (Nev. 1989) (per curiam));

Mangeris v. Gordon, 580 P.2d 481, 483 (Nev. 1978). At oral argument,

Beckman’s counsel represented that if granted leave to amend, Beckman could

allege that Match had actual knowledge that Ridley had identified and attacked

other women using Match’s service prior to his attack on Beckman. In light of

counsel’s representations and Doe Number 14, Beckman should have the

opportunity to cure the deficiencies in her failure to warn claim, if possible.

      We affirm the district court’s dismissal of Beckman’s negligent

misrepresentation, unfair trade practices, negligence per se, and negligent infliction

of emotional distress claims. We reverse its dismissal of Beckman’s failure to

warn claim. On remand, the district court is directed to provide Beckman a

reasonable opportunity to amend her complaint.

      Each party shall bear its own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                           4